Citation Nr: 1336221	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-29 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1985 to January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California, and Cheyenne, Wyoming. 

For purposes of clarification, the Veteran filed claims for entitlement to service connection for allergic rhinitis and entitlement to service connection for atopic dermatitis/eczema/psoriasis (claimed as discoid lupus), with the Cheyenne, Wyoming RO in July 2007.  In April 2008, the San Diego, California RO issued a rating decision denying service connection for allergic rhinitis, and deferring a decision on entitlement to service connection for atopic dermatitis/eczema/psoriasis.  In August 2008, the Cheyenne, Wyoming RO issued a rating decision granting service connection for atopic dermatitis/eczema/psoriasis and denying the Veteran's claim of service connection for allergic rhinitis.  The Veteran filed a timely Notice of Disagreement (NOD) with respect to the allergic rhinitis denial only, with the Cheyenne, Wyoming RO, and later moved to Colorado during the pendency of the appeal.  In July 2009, the Denver, Colorado RO issued the Veteran a Statement of the Case (SOC).  The Veteran perfected his appeal and the matter is now before the Board.  

The Veteran failed to report to an August 2013 Travel Board hearing, without explanation or any request to postpone or reschedule.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that he is entitled to service connection for allergic rhinitis.  He reports that he was treated for allergies throughout his military career and that he continues to take medication to treat such allergies.  For this reason, he asserts that he is entitled to service connection for allergic rhinitis.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that additional development efforts are necessary prior to adjudicating the issues on appeal.  In this case, it appears that the Veteran may have a current allergy disability that is related to service.  VA is required to seek a medical opinion if the information and evidence of record does not contain sufficient and competent medical evidence to decide the claim, but contains competent lay or medical evidence of a current disability, establishes that the Veteran suffered an event, injury, or disease in service, and indicates that the current disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the evidence of record shows that the Veteran sought repeated treatment for allergies and was diagnosed with allergic rhinitis in service.  Though VA has made a formal finding of unavailability of the Veteran's service treatment records dating prior to May 1998 and after November 2004, the available service treatment records show that the Veteran was assessed as having "seasonal allergies" in May 1996, diagnosed with sinusitis in March 1999, and additionally diagnosed with allergic rhinitis in August 2004.  In addition, the Veteran consistently reported that he suffered from seasonal allergies and "hay fever" in medical reports from March 1994 to October 2004.  

In his August 2009 substantive appeal to the Board, the Veteran accurately recalls that he was diagnosed with allergies throughout his military career and took medication to relieve the associated symptoms.  He additionally states that he has continued to take allergy medication since his separation from service.  

The Board finds that the Veteran's statements are competent to establish that he has a current allergy disability.  The Court of Appeals for the Federal Circuit has provided guidance for determining what kinds of lay evidence is competent as evidence, stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran's statements identifying his allergies suffered in service and his need to continue such medication post service are competent, as the knowledge of allergy symptoms and characteristics are within the competency of a lay person.  See id., at n. 4 (lay persons are competent to identify simple conditions, such as a broken leg).  There is no reason to doubt the Veteran's credibility.  In addition, a June 2007 private medical treatment record indicates that the Veteran was referred to an allergy and asthma clinic in connection with a contact dermatoid type rash that he was later service-connected for; however additional records related to that referral have not been included in the claims file. 

Here, as the evidence of record tends to show that the Veteran's current allergy disability may be related to his allergic rhinitis incurred in service, a VA examination and clarifying opinion on the nature and etiology of the Veteran's allergies is needed for proper adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding and relevant VA treatment records from January 2005 to the present. 

2.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for allergies. 

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current allergy disability.  The claims file, including a copy of this Remand, must be provided to the examiner for review.  While review of the entire file is required, attention is invited to the following particular records:

(a)  The Veteran's August 2009 VA Form-9 describing his allergies in service and continued use of allergy medication;

(b)  A March 1999 service treatment record noting symptoms of nasal congestion, head pressure, and assessing the Veteran as suffering from a sinusitis infection;

(c)  An August 2004 service treatment record noting that the Veteran suffered from seasonal allergies for the last couple of years which has been without improvement despite use of Claritin medication, that he experiences symptoms of nasal mucosa, congestion, sneezing, itchy watery eyes, and rendering a diagnosis of allergic rhinitis; and

(d)  The Veteran's service treatment records noting his reports of suffering from allergies and hay fever in March 1994, May 1996, September 1999, September 2000, March 2001, February 2002, June 2002, August 2003, September 2004, and October 2004.

Following review of the claims file, the VA examiner should provide an opinion as to the nature of the Veteran's allergies.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that any current allergy disability had onset in or is related to service, to include the above-referenced instances of in-service treatment for allergies.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

4.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 


